DETAILED ACTION
Status of the Application
Receipt of the Request for Continued Examination (RCE under 37 CFR 1.114) and the Response and Amendment filed 02/08/2021 is acknowledged.
Applicant has overcome the following rejections by virtue of the amendment of the claims: (1) the 35 U.S.C. 102(a)(1) rejection of claim 11 over Robert has been withdrawn.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims:				1, 3-5, 8-12, 15, and 18
Withdrawn claims: 				None
Previously cancelled claims: 		2, 6, 7, 13, 14, 16, and 17
Newly cancelled claims:			None
Amended claims: 				1 and 18
New claims: 					19-25
Claims currently under consideration:	1, 3-5, 8-12, 15, and 18-25
Currently rejected claims: 			1, 3-5, 8-12, 15, and 18-25
Allowed claims:				None

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 23 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 23 recites a maximum time period of “several hours” which has no 

Claim Rejections - 35 USC § 102
Claims 12 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang (US 2009/0069542).
Regarding claim 12, Yang teaches a composition comprising purified prolamin proteins having greater than 90% purity ([0044]).  It is noted that claim 12 is a product-by-process claim and "even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). MPEP 2113.I.
Regarding claim 15, Yang teaches the DDGS supplying the cereal grains has limited uses in food applications and as a result, it is not unusual for it to be discarded ([0009]); that the proteins of the invention have a purity of at least about 90% ([0044]); and that the proteins can be obtained from glutens from ground oat, wheat, or barley ([0026]).  With these disclosures, a skilled practitioner would readily recognize that the purified proteins of the invention could be applied to food applications such as a food product or additive, rendering the claim obvious.  It is also noted that claim 15 is a product-by-process claim and "even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product ."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). MPEP 2113.I.

Claim Rejections - 35 USC § 103

Claims 1, 3-5, 8-11, 18-22, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 2009/0069542) in view of Robertson (Robertson et al., “Wheat Proteins Extracted from Flour and Batter with Aqueous Ethanol at Subambient Temperatures”, 2007, Cereal Chemistry, vol. 84, No. 5, pages 497-501).
Regarding claim 1, Yang teaches a method ([0003]) for purifying ([0044]) prolamin proteins (corresponding to gluten) from a cereal flour (corresponding to ground plant-based protein source) comprising the proteins, wherein the cereal flour is selected from the group consisting of wheat flour, barley flour, and oat flour ([0026]), the method comprising: (i) mixing (corresponding to immersion with agitation) the cereal flour with an extraction fluid ([0036]) that is an organic solvent ([0029]) at a temperature of 10°C to the boiling point of the protein extraction fluid ([0037]), which overlaps the claimed ambient temperature, wherein the organic solvent is ethyl alcohol ([0029]) at a concentration of 5-100% ethanol ([0030]), which overlaps the claimed concentration range, in an amount of solvent sufficient to substantially wet the flour and form an admixture with the flour ([0036]); (ii) obtaining a solvent supernatant by physically separating the cereal flour and solvent admixture of step (i) ([0039]) while maintaining 
However, Robertson teaches the temperatures between -12°C and 22°C at which gluten proteins are soluble or insoluble, depending on the concentration of ethanol used as the extraction liquid (p. 499, Fig. 3).
It would have been obvious for a person of ordinary skill in the art to have modified the method of Yang to include chilling the solvent supernatant for a time sufficient for the prolamin proteins to precipitate in the chilled ethanol solvent.  Since Yang generally teaches that the dissolved proteins may be recovered via filtration ([0039]), a skilled practitioner would be motivated to consult an additional reference such as Robertson in order to determine the approximate temperature at which the proteins would precipitate due to becoming insoluble.  Such information would facilitate a type of filtration wherein the solid protein material is retained and recovered and the liquid portion is expelled through the filter.  Therefore, the claim is rendered obvious.
Regarding claim 3, the prior art teaches the method as disclosed above in claim 1, including the cereal flour is wheat flour (Yang, [0026]).
Regarding claims 4 and 5,
Regarding claim 8, the prior art teaches the method as disclosed above in claim 1, including the supernatant in step (ii) is obtained by centrifugation of the admixture of step (i) (Yang, [0039]).
Regarding claim 9, the prior art teaches the method as disclosed above in claim 1, including chilling is performed at 10°C (Robertson, p. 499, Fig. 3), which falls within the claimed range.
Regarding claim 10, the prior art teaches the method as disclosed above in claim 1, including harvesting the prolamin proteins from the solvent supernatant by any appropriate method such as evaporation, filtration, centrifugation, chromatography, or any combination thereof (Yang, [0039]) in order to obtain purified prolamin proteins (Yang, [0044]) and the approximate temperature at which the proteins would precipitate due to becoming insoluble (Robertson, p. 499, Fig. 3).  With these disclosures, a skilled practitioner would readily recognize that the prolamin proteins will precipitate depending upon the ethanol solvent concentration and then the proteins may be harvested by centrifugation to produce purified prolamin proteins.
Regarding claim 11,
Regarding claim 18, the prior art teaches the method as disclosed above in claim 1, including the ethyl alcohol solvent is at a concentration of 5-100% (Yang, [0030]), which overlaps the claimed range, rendering it obvious.
Regarding claim 19, the prior art teaches the method as disclosed above in claim 1, including the ethanol solvent is reclaimed (corresponding to recovered) by evaporation (Yang, [0039]).
Regarding claim 20, the prior art teaches the method as disclosed above in claim 1, including the recovery of purified prolamin protein from the cereal flour is greater than 90% (Yang, [0044]), which falls within the claimed range, rendering it obvious.
Regarding claim 21, the prior art teaches the method as disclosed above in claim 1, including the mixing step of (i) is performed for a period of time sufficient to extract at least 90% of the prolamin proteins from the cereal flour (Yang, [0037], [0044]), which falls within the claimed range, rendering it obvious.
Regarding claim 22, the prior art teaches the method as disclosed above in claim 1, including the mixing of step (i) is performed for at least 5 minutes, without a maximum duration of time (Yang, [0038]), which overlaps the claimed time range, rendering it obvious.
Regarding claim 25, the prior art teaches the method as disclosed above in claim 1, including harvesting the dissolved prolamin proteins from the solvent supernatant by any appropriate method such as evaporation, filtration, centrifugation, chromatography, or any combination thereof (Yang, [0039]) in order to extract at least 90% of the prolamin proteins from the cereal flour (Yang, [0044]) and the approximate temperature at which the proteins would precipitate due to becoming insoluble, which includes temperatures from -12°C to 22°C (Robertson, p. 499, Fig. 3).  Therefore, a skilled practitioner would readily . 

Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 2009/0069542) in view of Robertson (Robertson et al., “Wheat Proteins Extracted from Flour and Batter with Aqueous Ethanol at Subambient Temperatures”, 2007, Cereal Chemistry, vol. 84, No. 5, pages 497-501) as applied to claim 1 above, and further in view of Dahesh (Dahesh et al., “Polymeric Assembly of Gluten Proteins in an Aqueous Ethanol Solvent”, 2014, The Journal of Physical Chemistry, vol. 118, pages 11065-11076).
Regarding claim 23, the prior art teaches the method as disclosed above in claim 1, including harvesting the dissolved prolamin proteins from the solvent supernatant by any appropriate method such as evaporation, filtration, centrifugation, chromatography, or any combination thereof (Yang, [0039]); and the approximate temperature from -12°C to 22°C at which the proteins would precipitate due to becoming insoluble at various ethanol concentrations (Robertson, p. 499, Fig. 3).  It does not teach the supernatant of step (ii) is chilled for a period of one to several hours.
However, Dahesh teaches the precipitation of prolamin proteins in 50% ethanol solvent, wherein the supernatant is chilled for 24 hours (page 11066, column 1, paragraph 5). 
It would have been obvious for a person of ordinary skill in the art to have modified the method of Yang by chilling the supernatant for a period of one to several hours.  The claim does not require any amount of prolamins to be precipitated from the solution; therefore, although there is essentially no claimed numerical upper limit placed on the 
Regarding claim 24, the prior art teaches the method as disclosed above in claim 1, including harvesting the dissolved prolamin proteins from the solvent supernatant by any appropriate method such as evaporation, filtration, centrifugation, chromatography, or any combination thereof (Yang, [0039]); and the approximate temperature from -12°C to 22°C at which the proteins would precipitate due to becoming insoluble at various ethanol concentrations (Robertson, p. 499, Fig. 3).  It does not teach the supernatant of step (ii) is chilled overnight for convenience.
However, Dahesh teaches the precipitation of prolamin proteins in 50% ethanol solvent, wherein the supernatant is chilled for 24 hours (page 11066, column 1, paragraph 5). 
 It would have been obvious for a person of ordinary skill in the art to have modified the method of Yang by chilling the supernatant overnight for convenience.  The claim does not require any amount of prolamins to be precipitated from the solution; therefore, although there is essentially no claimed numerical upper limit placed on the period of time for chilling, a skilled practitioner would readily recognize that a time less than 24 hours will allow for the prolamins to precipitate in some amount and that any amount of time after yielding the desired minimum amount, would be for convenience; therefore, the claim is rendered obvious.

Response to Arguments
Claim Rejection – 35 U.S.C. §102(a)(1) of claims 1, 4, 8-11, and 18 over Robert: Applicant’s arguments have been fully considered and are considered moot in light of the new primary reference applied in the new grounds of rejection.
Applicant amended claim 1 to particularly recite a method for purifying prolamin proteins comprising (ii) obtaining a solvent supernatant by physically separating the cereal flour and solvent admixture of step (i) and then chilling the supernatant in chilled 40-90% ethanol solvent which is not anticipated by Robert as Robert teaches oat prolamins to be extracted and then precipitated out using a salt solution instead of having precipitation occur as a result of the 40-80% ethanol solution only (Applicant’s Remarks, page 6, paragraph 4- page 8, paragraph 3).  Applicant also points to the novelty of the claimed invention in new claims 19, 23, and 24 which are not taught of suggested by Robert (Applicant’s Remarks, page 9, paragraphs 2-3).
However, the Robert reference no longer serves as prior art in the new grounds of rejection.  The combination of Yang and Robertson teach the steps of the claimed method.  Therefore, the method steps of claim 1 are rendered obvious in light of the disclosures of the prior art and the Applicant’s arguments are considered moot in light of the application of the new prior art references.  

Claim Rejection – 35 U.S.C. §103 of claims 3 and 5 over Robert: 
Applicant then argued that claims 3 and 5 are not obvious in view of the teaching of Robert as they depend from amended claim 1, which is no longer anticipated by Robert (Applicant’s Remarks, page 10, paragraph 2 – page 11, paragraph 1).
The combination of Yang and Robertson has been shown to teach the limitations required by amended claim 1.  The limitations required by dependent claims 3 and 5 are taught by the Robertson reference.  Applicant’s arguments are considered moot in light of the application of the new prior art reference.

Claim Rejection – 35 U.S.C. §103 of claims 12 and 15 over Robert and Cerne: Applicant’s arguments have been fully considered and are considered moot in light of the new primary reference applied in the new grounds of rejection.
Applicant then argued that claims 12 and 15 are not obvious in view of the teaching of Robert as they depend from amended claim 1, which is no longer anticipated by Robert.  Applicant also stated that the Cerne reference fails to address the deficiencies of Robert (Applicant’s Remarks, page 11, paragraph 3).
The Yang reference alone has been shown to teach the limitations required by claims 12 and 15, as they are product-by-process claims as described in the grounds of rejection above.  Applicant’s arguments are considered moot in light of the application of the new prior art reference

Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847.  The examiner can normally be reached on Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. 




/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

/KELLY P KERSHAW/Examiner, Art Unit 1791